314 F.2d 944
BENDIX AVIATION CORPORATIONv.John P. GLASS, Jr., Appellant.
No. 14100.
United States Court of Appeals Third Circuit.
Argued February 8, 1963.
Decided February 28, 1963.

Appeal from United States District Court for the Eastern District of Pennsylvania, William H. Kirkpatrick, Judge.
Leonard L. Kalish, Philadelphia Pa., (Fox, Rothschild, O'Brien & Frankel, Leonard J. Schwartz, Philadelphia, Pa., on the brief), for defendant-counter-claimant, appellant.
Joseph W. Swain, Jr., Philadelphia, Pa. (C. Brewster Rhoads, Dexter N. Shaw, Wilson Oberdorfer, Howson & Howson, Hugh G. Moulton, Montgomery, McCracken, Walker & Rhoads, Philadelphia, Pa., of counsel, on the brief) for appellee.
Before KALODNER, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
On November 7, 1961, pursuant to the District Court's Opinion filed that day, judgment was entered dismissing appellant's counter claim for failure to prosecute. On May 7, 1962, following re-argument, the District Court adhered to its original ruling of dismissal.


2
On review of the record we can find no error. The Judgment of dismissal of November 7, 1961 will be affirmed for the reasons so well stated in Senior Judge Kirkpatrick's Opinions of November 7, 1961 and May 7, 1962, 32 F.R.D. 375.